DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone U.S. Patent No. 3,055,488.
Claim 1, Stone teaches a flatwire conveyor belt system Fig. 1 comprising: a flatwire belt 11 with a plurality of flatwire pickets 12 wherein each individual flatwire picket has a plurality of longitudinal members 15 and a first plurality of lateral members 16 extending between and connecting the plurality of longitudinal members 15, each of the first 
Claim 2, Stone teaches the set of tabs 25,26 are positioned to nest between adjacent ones of the plurality of longitudinal members 15 Fig. 1. 
Claim 3, Stone teaches a cross-rod 13, wherein the cross-rod 13 affixes the flight to the plurality of flatwire pickets 12. 
Claim 4, Stone teaches the flatwire belt 11 has a second plurality of lateral members 16, each having a second lateral member length (between 15) and defining a second flatwire belt portion of 11, the second flatwire belt portion extending laterally along the first flatwire belt portion Fig. 1. 
Claim 5, Stone teaches the set of tabs 25,26 are received at the transition between the first flatwire belt portion of 11 and the second flatwire belt portion of 11. 
Claim 7, Stone teaches a second plurality of longitudinal members 15, wherein the second plurality of lateral members 16 extending between and connecting the second plurality of longitudinal members 15 Fig. 1. 
Claim 9, Stone teaches a flight 21 for use in a flatwire conveyor belt system 11 with a plurality of flatwire pickets 12, each individual flatwire picket 12 having a first flatwire belt portion of 11 with a first plurality of lateral members 16 having a first lateral member length (between 15), the flight comprising: a first bracket 25 proximate one end portion 
Claim 11, Stone teaches the first bracket 25 defines a first end of the flight 21; and the second bracket 26 defines a second end of the flight 21 opposite to the first end Fig. 2. 
Claim 12, Stone teaches an upright member 23,24 extending between the first bracket 25 and the second bracket 26; a top member 22 extending from and skewed relative to the upright member 23,24; and a bottom member 27,28 extending from and skewered relative to the upright member 22 Fig. 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6, 8, 10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stone U.S. Patent No. 3,055,488 in view of King U.S. Patent No. 1,756,598.
Claim 6, Stone does not teach as King teaches the set of tabs 36 has holes 38, wherein the holes 38 are configured to receive the cross-rod 14 therethrough. It would be obvious to one of ordinary skill to use the configuration of King into Stone for additional stability and support for the flights.
Claim 8, Stone does not teach as King teaches the set of tabs 36 are positioned to nest between adjacent ones of the plurality of longitudinal members 10 and the plurality of second longitudinal members 10. It would be obvious to one of ordinary skill to use the configuration of King into Stone for additional stability and support for the flights.
Claim 10, Stone does not teach as King teaches the first tab 36 has a hole 38 and the second tab 36 has a hole 38, wherein the holes 38 of the first tab and the second tab 36 are configured to receive cross-rods 14 therethrough for affixing the flight to the plurality of flatwire pickets 10. It would be obvious to one of ordinary skill to use the configuration of King into Stone for additional stability and support for the flights.
Claim 13, Stone does not teach as King teaches the first tab 36 comprising a first set of tabs 36 (multiple along the length of 20); and the second tab 36 comprising a second set of tabs 36 (multiple along the length of 20). It would be obvious to one of ordinary skill to use the configuration of King into Stone for additional stability and support for the flights.
Claim 14, Stone does not teach as King teaches the first set of tabs 36 has holes 38 and the second set 36 of tabs has holes 38; and the holes 38 of the first set of tabs 36 and the holes of the second set of tabs 36 are configured to receive cross-rods 14 
Claim 15, Stone teaches a flatwire conveyor belt system Fig. 1 comprising: a flatwire 11 belt comprising: a leading row of 12 (Fig. 1)  including leading longitudinal members 15 connected at ends by leading lateral members 16, each leading lateral member 16 defining a lateral member length (between 15); an intermediate row of 12 including intermediate longitudinal members 15 connected at ends by intermediate lateral members 16; and openings proximate the ends of the leading longitudinal members 15 and the intermediate longitudinal members 16 Fig. 1, the openings configured to receive a first cross-rod 13 to interconnect the leading row and the intermediate row Fig. 1; a flight 21 comprising: a body 23,24 extending from a first end to a second end Fig. 4; a first tab 25 extending from the body 23 at a first tab position and a second tab 26 extending from the body 24 at a second tab position spaced apart from the first tab 25, but does not teach as King teaches a first tab 36 extending from the body 32 at a first tab position, the first tab 36 defining a first tab opening 38; and a second tab 36 extending from the body 32 at a second tab position spaced apart from the first tab a tab distance Fig. 2, the second tab 32 defining a second tab opening 38; wherein the first tab 36 is nested between a first one of the leading longitudinal members 10 and a first one of the intermediate longitudinal members of 10; wherein the second tab 36 is nested between a second one of the leading longitudinal members 10 and a second one of the intermediate longitudinal members of 10 Fig. 4; wherein the first tab opening 38 and the second tab opening 38 receive the first cross-rod 14 to couple the flight 
Claim 16, Stone teaches the flatwire belt 11 further comprising: a trailing row of 12 including trailing longitudinal members 15 connected at ends by trailing lateral members 16; and openings proximate the ends of the trailing longitudinal members 15 configured to receive a second cross-rod 13 to interconnect the intermediate row and the trailing row of 12 Fig. 1; but does not teach as King teaches the flight 20 further comprising a first longitudinal tab 36 extending from the body 32 adjacent the first tab 36, the first longitudinal tab 36 defining a first longitudinal tab opening 38; and the first longitudinal tab 36 is nested between the first one of the intermediate longitudinal members 10 and a first one of the trailing longitudinal members of 10; and the first longitudinal tab opening 38 receives the second cross-rod 14 to couple the flight adjacent to the flatwire belt of 10. It would be obvious to one of ordinary skill to use the configuration of King into Stone for additional stability and support for the flights.
Claim 17, Stone does not teach as King teaches the flight 20 further comprising a second longitudinal tab 22 extending from the body 20 adjacent the second tab 22, the second longitudinal tab 22 defining a second longitudinal tab opening at 22 Fig. 3; the second longitudinal tab 22 is nested between the second one of the intermediate longitudinal members 10 and a second one of the trailing longitudinal members of 11; and the second longitudinal tab opening at 22 Fig. 3 receives the second cross-rod 14 to couple the flight adjacent to the flatwire belt 11. It would be obvious to one of ordinary skill to use the configuration of King into Stone for additional stability and support for the flights.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS